Citation Nr: 1607223	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for a low back disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2010 VA Form 9 the Veteran requested a videoconference hearing before the Board; he cancelled the hearing and did not request that it be rescheduled.  Therefore, the hearing request has been withdrawn.  38 C.F.R. § 20.702(e).  

The Veteran had also initiated appeals of denials of service connection for high cholesterol, sinusitis, headaches, hearing loss, and a neck disability.  In a statement received in March 2009, he withdrew such appeals, and requested instead Agency of Original Jurisdiction (AOJ) reconsideration of the denials of service connection for high cholesterol, sinusitis, headaches, hearing loss, and a neck disability.  A March 2009 rating decision, in pertinent part, granted service connection for cervical strain, rated 10 percent, effective June 2, 2008, and denied service connection for hearing loss.  Subsequently, the Veteran initiated an appeal of the denial of service connection for hearing loss, but did not perfect the appeal by filing a timely substantive appeal.  Consequently, those matters are not before the Board.

This case was previously remanded by the Board in September 2014 for additional development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2014, the Board remanded this claim, in part, to obtain VA treatment records from the Yuma VA medical center (VAMC).  Although VA treatment records from October 2008 to May 2012 from the Phoenix VAMC were associated with the claims file following the Board remand, no additional records from the Yuma VAMC were obtained.  Accordingly, this claim must be remanded for compliance with the Board's September 2014 remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also observes that no VA treatment records after May 2012 have been obtained.  Therefore, as the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In statements throughout the duration of the appeal, most recently in February 2015, the Veteran has maintained that he has sought treatment for his low back disability from a private chiropractor, however, records of chiropractic treatment for his current low back disability during the period of the appeal (i.e. following his separation from active service in June 2008) have not been associated with the claims file.  Therefore a remand is necessary to attempt to obtain these records.  

Finally, subsequent to the last December 2014 VA examination of the Veteran's spine, he has continued to claim his condition is worse.  See February 2015 statement.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's low back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and PRIVATE medical records the Veteran adequately identifies, including especially:  (1) any outstanding VA medical records from the Yuma VAMC; and (2) any private medical records identified by the Veteran, specifically his post service chiropractic treatment records.  

For each private treatment provider identified by the Veteran, he should be asked to provide a VA Form 21-4142, Authorization and Consent to Release Information to VA.  

Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the spine should consist of all necessary testing.  X-rays of the spine should be obtained.  

The Veteran should be encouraged to participate in the examination, whether or not he is having a flare up of his low back disability, and provide as much information as he can about his current limitations, as this would be very helpful in assessing this disability.  

The examiner is asked to comment on the degree of severity of the Veteran's low back disability and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Note the range of motion for the thoracolumbar spine, including where pain begins both subjectively and objectively.  

(b).  Discuss the range of motion of the thoracolumbar spine after repetitive motion and whether such caused additional limitation of motion in degrees of flexion or extension or other limitation of function (i.e. fatigue, weakness, incoordination, etc.).

(c).  If he is not having a flare up of his back disability at the time of the examination, the Veteran should also be asked to identify, to the best of his ability, the limitations of movement of his back when he is having an episode (i.e. whether range of motion is limited to a certain point beyond which he cannot perform flexion, extension, lateral flexion or rotation and where pain begins).  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiners' opinions are responsive to the determinative issue of etiology of the severity of the low back disability in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




